                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

TRAVIS JARED PARK,                        )
                                          )
       Plaintiff,                         )
                                          )
       v.                                 )            No. 1:19-cv-991-LM
                                          )
SCOTT BAILEY, in his official capacity as )
Special Agent of the FBI, et al.,         )
                                          )
       Defendants.                        )
____________________________________)

                                STIPULATION FOR DISMISSAL

       Pursuant to Rule 41(a)(1)(ii) of the Federal Rules of Civil Procedure, the parties stipulate

that the pending action against Scott Bailey, in his official capacity as Special Agent of the

Federal Bureau of Investigation, shall be dismissed, with prejudice, each party to

bear its own costs expenses, and fees.

                                              SCOTT W. MURRAY
                                              United States Attorney


/s/ Travis Jared Park                         By: /s/ Michael McCormack
Travis Jared Park, pro se Plaintiff           Michael McCormack
                                              Assistant U.S. Attorney, NH Bar No. 16470
                                              U.S. Attorney’s Office
Dated: June 24, 2020                          53 Pleasant Street, 4th Floor
                                              Concord, NH 03301
                                              603-225-1552

                                              Dated:    June 24, 2020




                                                 1
                                  CERTIFICATE OF SERVICE

      I hereby certify that on this 25th day of June, 2020, a copy of the foregoing Stipulation for
Dismissal was served via first class, postage prepaid mail to pro se plaintiff Travis Jared Park, at
13918 E. Mississippi Avenue, #152, Aurora, CO 80012.

                                                      /s/ Michael T. McCormack
                                                      ____________________________
                                                      Michael T. McCormack, AUSA




                                                 2
